DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The amendments to the instant Specification are entered.  

Drawings
	The substitute drawings submitted 30 May 2018 have been accepted.

Information Disclosure Statements
	The Information Disclosure Statements filed 26 April 2022 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.  Each of the references have been reviewed and are not deemed pertinent to patentability herein.

Terminal Disclaimer
The terminal disclaimer filed on 26 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,061,887 and 9,886,545 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 5-9, 14, 16-20, and 45-60 are allowed for the reasons of record.  Specifically, with respect to the outstanding rejections under 35 USC 101, the instant claims, as currently amended, include recitations that provide for “creating an ensemble of trial networks…and globally optimizing the ensemble of trial networks by evolving the trial networks in parallel using the plurality of processors” which are steps not drawn to mere abstract mental processes, as said steps require parallel computing operations.  Further, said operations within the computing environment are not routine, well-known and conventional, as exemplified by Applicant’s response filed herein and found persuasive.  See Applicant’s arguments particularly at pages 20-22 in the response filed 24 January 2022.
With respect to the outstanding rejections under 35 USC 103, the instant claims have been significantly amended to include steps that are not specifically taught or fairly suggested by the prior art, as outlined by Applicant in the arguments presented 24 January 2022 at pages 28-30 therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631